Citation Nr: 0929509	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-14 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as due to inservice asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1957.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The medical evidence of record does not show that any of the 
Veteran's currently diagnosed respiratory disorders, 
including asbestosis, coal worker's pneumoconiosis, and 
restrictive lung disease, are related to his military 
service, or to any incident therein, to include as due to any 
inservice asbestos exposure.


CONCLUSION OF LAW

A respiratory disorder was not incurred in, or aggravated by, 
active military service, to include as due to inservice 
asbestos exposure.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

The RO's October 2004 and March 2006 letters advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has made all reasonable 
attempts to obtain the Veteran's complete service treatment 
records.  An October 2004 response from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri 
indicated that the Veteran's service treatment records had 
been destroyed by a fire and that no Surgeon General Hospital 
documents were available.  Consequently, there is a 
heightened obligation on VA to provide an explanation of the 
reasons or bases for its findings and to consider the benefit 
of the doubt rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). 

The RO has also obtained the Veteran's identified VA and 
private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO is not required to obtain a medical opinion 
in this matter as the record currently contains two private 
medical opinions linking the Veteran's current respiratory 
disorders to his post service employment.  Finally, there is 
no indication in the record that any additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claim herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-
1209).  


The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on each claim.  The Veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

VA has issued certain procedures on asbestos-related diseases 
which provide guidelines for use in the consideration of 
compensation claims based on exposure to asbestos.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9 (September 29, 2006); see also 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at the late 
stages; and pulmonary function impairment and cor pulmonale 
which can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx, as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  Persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  Moreover, the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who have had asbestos exposure.

This claim has previously been adjudicated as entitlement to 
service connection for asbestosis.  As noted below, the 
medical evidence of record shows findings of asbestosis, coal 
worker's pneumoconiosis, and restrictive lung disease.  
Accordingly, this claim is most properly adjudicated as a 
claim of entitlement to service connection for a respiratory 
disorder. See Clemons v. Shinseki, __ Vet.App. __ (Feb. 19, 
2009) (per curiam order).

In July 2004, the Veteran filed his present claim seeking 
service connection for a respiratory disorder.  He alleges 
that his inservice duties included working with coal burning 
boilers which exposed him to asbestosis and led to his 
current respiratory disorders.

The Veteran served on active duty in the Air Force from March 
1953 to March 1957.  As noted above, the Veteran's service 
treatment records are not available for review in this 
matter.  His report of separation, Form DD 214, listed his 
inservice specialty number as 56550, which indicates that he 
was a heating specialist.

A Certificate of Experience, dated in January 1970, noted 
that the Veteran had three and one-half years experience in 
the operation and maintenance of steam boilers, and that this 
experience was acquired at Mountain Home Air Force Base.  


A Coal Mine Workers' Pneumoconiosis form, completed by the 
Veteran's private physician, T.O., M.D., in December 1990, 
indicated that the Veteran had worked for a number of mining 
companies from 1940 to 1953 doing pick work and laying track 
at the mine face.  The report also noted that the Veteran 
later worked from 1957 to 1988 with a railroad company as a 
yard man and general labor in the diesel house.  The report 
listed a diagnosis of coal worker's pneumoconiosis.  The 
examining physician, T.O., M.D., related the etiology of this 
condition to "extensive coal dust exposure at mine face for 
13 years." 

An April 1991 opinion letter was received from T.O., M.D.  In 
this letter, Dr. T.O. indicated that, "I stated in my seven 
page report to the Department of Labor that I felt you had 
Coal Worker's Pneumoconiosis secondary to coal dust exposure 
in your mine work."  

A June 2003 opinion letter was received from A.S., M.D.  In 
his letter, Dr. A.S. noted the Veteran's symptoms of dyspnea 
on exertion, cough, and mucus production for many years.  In 
discussing his occupation history, the report noted:

For two years in the early 1950's he 
worked on the section on the Baltimore & 
Ohio Railroad where he may have been 
exposed to asbestos from passing trains.  

From 1957 until 1988 he worked for Akron, 
Canton & Youngstown/Norfolk & 
Western/Norfolk Southern Railroad.  Much 
of his work was in the diesel shop 
working on traction motors using air 
hoses to blow the dust out of the 
traction motors.  He worked on asbestos-
covered exhaust manifolds and he changed 
numerous composition brake shoes.

Following a physical examination, including pulmonary 
function testing, the report noted a diagnosis of asbestosis.  
Dr. A.S. further opined, "[t]his diagnosis is causally 
related to his workplace exposure to asbestos at the 
Baltimore & Ohio Railroad and the Akron, Canton & 
Youngstown/Norfolk & Western/Norfolk Southern Railroad."

An August 2003 letter from Dr. T.O. noted that the Veteran's 
differential diagnosis of "dyspnea includes coal workers' 
pneumoconiosis, asbestosis (which I doubt), obstructive 
pulmonary disease (which I doubt)."  In an August 2004 
letter, Dr. T.O. stated:

I believe that his dyspnea is at least 
partially related to coal workers' 
pneumoconiosis.  He claimed to have 
worked for the Norfolk and Southern 
Railroad for more than 30 years in the 
rail yard.  He cleaned asbestos linings 
from box cars and also worked in the 
diesel house with asbestos brake shoes.  
His work environment was dusty; he was 
not offered a mask.  He last worked in 
1988.  

In multiple statements submitted in November 2004, the 
Veteran reported that he fired a high pressure boiler at 
Mountain Home Air Force Base for three years from 1957 to 
1960.

Subsequent VA medical records revealed treatment for 
asbestosis and restrictive lung disease.

Based upon a longitudinal review of the Veteran's claims 
folder, the Board finds that the medical evidence of record 
does not show that the Veteran has a current respiratory 
disorder due to his military service, to include as due to 
any inservice exposure to asbestos.  As noted above, Dr. T.O. 
attributed the Veteran's coal worker's pneumoconiosis to his 
extensive coal dust exposure working at the mine and for the 
railroad.  Dr. A.S. opined that the Veteran's asbestosis was 
"causally related to his workplace exposure to asbestos at 
the Baltimore & Ohio Railroad and Akron, Canton & 
Youngstown/Norfolk & Western/Norfolk Southern Railroad."  In 
describing his employment there, Dr. T.O. stated, "[h]e 
cleaned asbestos linings from box cars and also worked in the 
diesel house with asbestos brake shoes.  His work environment 
was dusty; he was not offered a mask."

No competent evidence of record suggests any kind of link or 
nexus between the Veteran's current respiratory disorders and 
his active duty service.  Therefore, service connection is 
not warranted for any currently diagnosed respiratory 
disorders, as the medical evidence of record does not show 
that they are related to the Veteran's active military 
service.  There is no evidence of a respiratory disorder in 
service.  While the Veteran has current diagnoses of various 
respiratory disorders, there is no medical evidence of record 
that they were diagnosed prior to 1990, over 30 years after 
his separation from active duty.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Furthermore, the medical evidence of record does not show 
that any currently diagnosed respiratory disorder is related 
to his military service, including any inservice exposure to 
asbestos.

The Veteran's statements alone are not sufficient to prove 
that any currently diagnosed respiratory disorder is related 
to his military service.  A lay person is competent to 
testify as to observable symptoms.  See Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  However, a lay person can not 
provide competent evidence by his statements alone that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  38 C.F.R. § 3.303 does not relieve a claimant 
of the burden of providing a medical nexus.  Rather, a 
claimant diagnosed with a chronic condition must still 
provide a medical nexus between the current condition and the 
putative continuous symptomatology.  Until the claimant 
presents competent medical evidence showing a relationship 
between a current disability and either an in-service injury 
or continuous symptomatology, the claimant cannot succeed on 
the merits of the claim.  See Voerth v. West, 13 Vet. App. 
117 (1999) (holding that where a claimant's personal belief, 
no matter how sincere, was unsupported by medical evidence, 
the personal belief cannot form the basis of a claim).  In 
this case, there is no medical evidence of record relating 
the Veteran's current respiratory disorders to his military 
service.  Moreover, no continuity of symptomatology is shown 
as the Veteran first reported complaints of shortness of 
breath many years after his discharge from the service.  
Specifically, the December 1990 report noted his history of 
dyspnea for the past ten years when climbing stairs, which 
would still be more than two decades after his separation 
from military service.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a respiratory disorder, to include as 
due to inservice asbestos exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


